Case 3:19-cv-00532-JHM-CHL Document 1-2 Filed 07/23/19 Page 1 of 5 PageID #: 8




                  EXHIBIT A
Filed   Case 3:19-cv-00532-JHM-CHL
                     19-CI-00336       Document 1-2 Diane
                                 06/28/2019          FiledThompson,
                                                           07/23/19 Nelson
                                                                     PageNOT
                                                                           2 ofORIGINAL
                                                                                5 Clerk
                                                                           Circuit PageID #:DOCUMENT
                                                                                             9
                                                                                       07/08/2019 01:15:57 PM
                                                                                       CourthouseNews-1

                                        COMMONWEALTH OF KENTUCKY
                                            NELSON CIRCUIT COURT
                                          CIVIL ACTION NO. __________
                                                Electronically Filed

        DARRELL BACK                                                                            PLAINTIFF


        vs.                                           COMPLAINT


        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA                                          DEFENDANT

                   To be served through process agent:
                   CT Corporation System
                   306 West Main Street
                   Suite 512
                   Frankfort, KY 40601

                                            ** ** ** ** ** ** ** ** ** **




                                                                                                                Presiding Judge: HON. JOHN D. SEAY (610248)
                   Comes the Plaintiff, Darrell Back, and for his Complaint against Defendant, The Prudential

        Insurance Company of America, states as follows:

              1.      The Plaintiff, Darrell Back, is a citizen and resident of Nelson County, Kentucky.

              2.      At the time of her death, Darrell Back’s wife, Marmel Back, resided in Nelson County,

                      Kentucky.

              3.      Defendant, The Prudential Insurance Company of America (“Prudential”) is an

                      insurance company believed to be domiciled in the state of New Jersey, authorized to

                      do the business of insurance in Kentucky by holding a Kentucky Certificate of

                      Authority.

              4.      Prudential may be served with process through its agent registered with the Kentucky
                                                                                                                COM : 000001 of 000004




                      Department of Insurance: CT Corporation System, 306 West Main Street, Suite 512,

                      Frankfort, Kentucky 40601.




Filed                     19-CI-00336    06/28/2019            Diane Thompson, Nelson Circuit Clerk
Filed Case   3:19-cv-00532-JHM-CHL
                     19-CI-00336      Document 1-2 Diane
                                 06/28/2019         FiledThompson,
                                                         07/23/19 Nelson
                                                                   PageNOT
                                                                         3Circuit
                                                                           of ORIGINAL
                                                                              5 PageID
                                                                                  Clerk #:DOCUMENT
                                                                                           10
                                                                       07/08/2019 01:15:57 PM
                                                                       CourthouseNews-1

         5.      Jurisdiction is proper in this Court because Prudential transacts business, issued a

                 policy of insurance in, and caused damages in the Commonwealth of Kentucky, and

                 Plaintiff resides in, and was caused harm in, Nelson County, Kentucky.

         6.      The Defendant supplied and issued a policy of insurance to Wal-Mart Stores, Inc.

                 (“Walmart”), where Marmel Back obtained coverage for life insurance. The applicable

                 insurance policy (“Policy”) number is believed to be G-43939.

         7.      The Policy provides a $25,000 death benefit.

         8.      Plaintiff Darrell Back is the beneficiary to the Policy.

         9.      Premium payments were made to keep the Policy in force at all times relevant hereto.

         10.     Marmel Back satisfied all requirements of the Policy and the application process.

         11.     Marmel Back died on May 4, 2018.




                                                                                                                Presiding Judge: HON. JOHN D. SEAY (610248)
         12.     Plaintiff timely submitted a claim for death benefits under the Policy. The applicable

                 claim number is believed to be 11801678.

         13.     By letter dated September 11, 2018, Prudential denied Plaintiff’s claim for benefits.

         14.     In its denial letter, Prudential purports to rely on an “Incontestability of Life Insurance”

                 provision contained in the Policy.

         15.     Plaintiff timely, and in the manner set forth in the applicable insurance policy, appealed

                 the denial of his claim by letter dated March 1, 2019.

         16.     In his appeal, Plaintiff addressed Defendant’s position for denying the claim and

                 requested additional documentation from Defendant supporting its denial.

         17.     By letter dated May 22, 2019, Defendant upheld the denial of Plaintiff’s claim for life
                                                                                                                COM : 000002 of 000004




                 insurance benefits.




                                                        2
Filed               19-CI-00336     06/28/2019              Diane Thompson, Nelson Circuit Clerk
Filed Case   3:19-cv-00532-JHM-CHL
                     19-CI-00336      Document 1-2 Diane
                                 06/28/2019         FiledThompson,
                                                         07/23/19 Nelson
                                                                   PageNOT
                                                                         4Circuit
                                                                           of ORIGINAL
                                                                              5 PageID
                                                                                  Clerk #:DOCUMENT
                                                                                           11
                                                                       07/08/2019 01:15:57 PM
                                                                       CourthouseNews-1

         18.     The Plaintiff has exhausted any administrative remedies that may be required under the

                 insurance contract, applicable policy, and/or by law.

         19.     The life insurance policy and coverage is an employee benefit under the Employee

                 Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et. seq.

                                                  COUNT I

         20.     Plaintiff incorporates by reference all the preceding paragraphs as if fully stated herein.

         21.     This count is brought under ERISA pursuant 29 U.S.C. § 1132(a)(1)(B) as a result of

                 Defendant’s improper denial of benefits under the plan and to recover benefits under

                 the terms of the plan.

         22.     Defendant’s decision to deny life insurance benefits          was wrong, arbitrary and

                 capricious, against the evidence provided to Defendant, and a breach of fiduciary duty,




                                                                                                               Presiding Judge: HON. JOHN D. SEAY (610248)
                 all of which entitles Plaintiff to benefits under the terms of the plan, interest, and

                 attorney’s fees under 29 U.S.C. § 1132(a)(1)(B) and (g).

         23.     Defendant’s internal review is not subject to abuse of discretion review, and Plaintiff’s

                 claim should be reviewed de novo.

         24.     Defendant has failed to perform a full and fair review as required under 29 U.S.C. §

                 1133 and the associated ERISA regulations.

         25.     The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                 of this Court.

         26.     The Defendant should be enjoined from denying benefits under the contract.

         27.     The Plaintiff is entitled to the owed death benefits under the contract of life insurance.
                                                                                                               COM : 000003 of 000004




         28.     The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                 of this Court.



                                                       3
Filed               19-CI-00336     06/28/2019              Diane Thompson, Nelson Circuit Clerk
Filed Case   3:19-cv-00532-JHM-CHL
                     19-CI-00336      Document 1-2 Diane
                                 06/28/2019         FiledThompson,
                                                         07/23/19 Nelson
                                                                   PageNOT
                                                                         5Circuit
                                                                           of ORIGINAL
                                                                              5 PageID
                                                                                  Clerk #:DOCUMENT
                                                                                           12
                                                                       07/08/2019 01:15:57 PM
                                                                       CourthouseNews-1

        WHEREFORE, Plaintiff demands the following relief:

               Judgment against Defendant for full contractual benefits under 29 U.S.C. § 1132(a)(1)(B)

        and attorney’s fees and interest under 29 U.S.C. § 1132(g) pursuant to ERISA.



                                                           Respectfully submitted,

                                                           /s/ Elizabeth A. Thornsbury
                                                           PHILIP G. FAIRBANKS
                                                           Email: pgf@austinmehr.com
                                                           ELIZABETH A. THORNSBURY
                                                           Email: elizabeth@austinmehr.com
                                                           Mehr, Fairbanks & Peterson
                                                           Trial Lawyers, PLLC
                                                           201 West Short Street, Suite 800
                                                           Lexington, Kentucky 40507
                                                           Telephone: (859) 225-3731
                                                           Facsimile: (859) 225-3830




                                                                                                          Presiding Judge: HON. JOHN D. SEAY (610248)
                                                           Counsel for Plaintiff




                                                                                                          COM : 000004 of 000004




                                                       4
Filed                 19-CI-00336    06/28/2019            Diane Thompson, Nelson Circuit Clerk
